[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTIONS FOR PARTIAL SUMMARY JUDGMENT
The issue before the court in this motion for partial summary judgment is whether the phrase "zoning change" as used in the context of an agreement to sell certain parcels of waterfront land of the plaintiff's was contemplated by the parties to encompass the obtaining of certain other permits, including a coastal plan approval.
It is undisputed that the defendants' application for a zone change included the following: a special use permit, a site plan and a coastal plan approval.
The court must find that the contract is therefore `ambiguous as to the meaning of "zoning change."
This ambiguity must be resolved by evidence to be adduced at trial.
The motion for partial summary judgment is denied.
FREED, J.